
	
		II
		111th CONGRESS
		1st Session
		S. 1556
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mrs. Feinstein (for
			 herself, Mr. Kerry,
			 Mr. Dodd, Mr.
			 Leahy, and Ms. Mikulski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to permit
		  facilities of the Department of Veterans Affairs to be designated as voter
		  registration agencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veteran Voting Support Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Veterans have
			 performed a great service to, and risked the greatest sacrifice in the name of,
			 our country, and should be supported by the people and the Government of the
			 United States.
			(2)Veterans are
			 especially qualified to understand issues of war, foreign policy, and
			 government support for veterans, and they should have the opportunity to voice
			 that understanding through voting.
			(3)The Department of
			 Veterans Affairs should assist veterans to register to vote and to vote.
			3.Voter
			 registration and assistance
			(a)In
			 generalThe Secretary of Veterans Affairs (in this section
			 referred to as the Secretary) shall provide a mail voter
			 registration application form to each veteran—
				(1)who seeks to
			 enroll in the Department of Veterans Affairs health care system (including
			 enrollment in a medical center, a community living center, a community-based
			 outpatient center, or a domiciliary of the Department of Veterans Affairs
			 health care system), at the time of such enrollment; and
				(2)who is enrolled
			 in such health care system—
					(A)at any time when
			 there is a change in the enrollment status of the veteran; and
					(B)at any time when
			 there is a change in the address of the veteran.
					(b)Providing voter
			 registration information and assistanceThe Secretary shall
			 provide to each veteran described in subsection (a) the same degree of
			 information and assistance with voter registration as is provided by the
			 Veterans Administration with regard to the completion of its own forms, unless
			 the applicant refuses such assistance.
			(c)Transmittal of
			 voter registration application forms
				(1)In
			 generalThe Secretary shall accept completed voter registration
			 application forms for transmittal to the appropriate State election
			 official.
				(2)Transmittal
			 deadline
					(A)In
			 generalSubject to subparagraph (B), a completed voter
			 registration application form accepted at a medical center, community living
			 center, community-based outpatient center, or domiciliary of the Department of
			 Veterans Affairs shall be transmitted to the appropriate State election
			 official not later than 10 days after the date of acceptance.
					(B)ExceptionIf
			 a completed voter registration application form is accepted within 5 days
			 before the last day for registration to vote in an election, the application
			 shall be transmitted to the appropriate State election official not later than
			 5 days after the date of acceptance.
					(d)Requirements of
			 voter registration information and assistanceThe Secretary shall
			 ensure that the information and assistance with voter registration that is
			 provided under subsection (b) will not—
				(1)seek to influence
			 an applicant’s political preference or party registration;
				(2)display any such
			 political preference or party allegiance;
				(3)make any
			 statement to an applicant or take any action the purpose or effect of which is
			 to discourage the applicant from registering to vote; or
				(4)make any
			 statement to an applicant or take any action the purpose or effect of which is
			 to lead the applicant to believe that a decision to register or not register
			 has any bearing on the availability of services or benefits.
				(e)Limitation on
			 use of informationNo information relating to registering to
			 vote, or a declination to register to vote, under this section may be used for
			 any purpose other than voter registration.
			(f)Enforcement
				(1)Notice
					(A)Notice to the
			 facility director or the secretaryA person who is aggrieved by a
			 violation of this section or section 4 may provide written notice of the
			 violation to the Director of the facility of the Department of Veterans Affairs
			 health care system involved or to the Secretary. The Director or the Secretary
			 shall respond to a written notice provided under the preceding sentence within
			 20 days of receipt of such written notice.
					(B)Notice to the
			 Attorney General and the Election Assistance CommissionIf the
			 violation is not corrected within 90 days after receipt of a notice under
			 subparagraph (A), the aggrieved person may provide written notice of the
			 violation to the Attorney General and the Election Assistance
			 Commission.
					(2)Attorney
			 generalThe Attorney General may bring a civil action in an
			 appropriate district court for such declaratory or injunctive relief as is
			 necessary to carry out this section or section 4.
				4.Assistance with
			 absentee ballots
			(a)In
			 generalConsistent with State and local laws, each director of a
			 community living center, a domiciliary, or a medical center of the Department
			 of Veterans Affairs health care system shall provide assistance in voting by
			 absentee ballot to veterans residing in the community living center or
			 domiciliary or who are inpatients of the medical center, as the case may
			 be.
			(b)Assistance
			 providedThe assistance provided under subsection (a) shall
			 include—
				(1)providing
			 information relating to the opportunity to request an absentee ballot;
				(2)making available
			 absentee ballot applications upon request, as well as assisting in completing
			 such applications and ballots; and
				(3)working with
			 local election administration officials to ensure proper transmission of
			 absentee ballot applications and absentee ballots.
				5.Information
			 provided by nonpartisan organizationsThe Secretary of Veterans Affairs shall
			 permit nonpartisan organizations to provide voter registration information and
			 assistance at facilities of the Department of Veterans Affairs health care
			 system, subject to reasonable time, place, and manner restrictions, including
			 limiting activities to regular business hours and requiring advance
			 notice.
		6.Assistance
			 provided by election officials at department of veterans affairs
			 facilities
			(a)Distribution of
			 information
				(1)In
			 generalSubject to reasonable time, place, and manner
			 restrictions, the Secretary of Veterans Affairs shall not prohibit any election
			 administration official, whether State or local, party-affiliated or non-party
			 affiliated, or elected or appointed, from providing voting information to
			 veterans at any facility of the Department of Veterans Affairs.
				(2)Voting
			 informationIn this subsection, the term voting
			 information means nonpartisan information intended for the public about
			 voting, including information about voter registration, voting systems,
			 absentee balloting, polling locations, and other important resources for
			 voters.
				(b)Voter
			 registration servicesThe Secretary of Veterans Affairs shall
			 provide reasonable access to facilities of the Department of Veterans Affairs
			 health care system to State and local election officials for the purpose of
			 providing nonpartisan voter registration services to individuals, subject to
			 reasonable time, place, and manner restrictions, including limiting activities
			 to regular business hours and requiring advance notice.
			7.Annual report on complianceThe Secretary of Veterans Affairs (in this
			 section referred to as the Secretary) shall submit to Congress
			 an annual report on how the Secretary has complied with the requirements of
			 this Act. Such report shall include the following information with respect to
			 the preceding year:
			(1)The number of veterans who were served by
			 facilities of the Department of Veterans Affairs health care system.
			(2)The number of such veterans who requested
			 information on or assistance with voter registration.
			(3)The number of such veterans who received
			 information on or assistance with voter registration.
			(4)Information with respect to written notices
			 submitted under section 3(f), including information with respect to the
			 resolution of the violations alleged in such written notices.
			8.Rules of
			 construction
			(a)No individual
			 benefitNothing in this Act may be construed to convey a benefit
			 to an individual veteran.
			(b)No effect on
			 other lawsNothing in this Act may be construed to authorize or
			 require conduct prohibited under any of the following laws, or to supersede,
			 restrict, or limit the application of such laws:
				(1)The Voting Rights
			 Act of 1965 (42 U.S.C. 1973 et seq.).
				(2)The Voting
			 Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et
			 seq.).
				(3)The Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.).
				(4)The National
			 Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.).
				(5)The Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(6)The
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
				
